FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VIVID ENTERTAINMENT, LLC;                No. 13-56445
CALIFA PRODUCTIONS, INC.;
KAYDEN KROSS; and LOGAN PIERCE,            D.C. No.
             Plaintiffs-Appellants,     2:13-cv-00190-
                                          DDP-AGR
                 v.

JONATHAN FIELDING, Director of             OPINION
Los Angeles County Department of
Public Health; JACKIE LACEY, Los
Angeles County District Attorney;
and COUNTY OF LOS ANGELES,
               Defendants-Appellees,

                and

MICHAEL WEINSTEIN; ARLETTE DE
LA CRUZ; WHITNEY ENGERAN;
MARK MCGRATH; MARIJANE
JACKSON; and THE CAMPAIGN
COMMITTEE YES ON MEASURE B,
  Intervenors/Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
      Dean D. Pregerson, District Judge, Presiding

               Argued and Submitted
         March 3, 2014—Pasadena, California
2              VIVID ENTERTAINMENT V. FIELDING

                     Filed December 15, 2014

        Before: Alex Kozinski and Susan P. Graber, Circuit
            Judges, and Jack Zouhary,* District Judge.

                     Opinion by Judge Graber


                           SUMMARY**


                            Civil Rights

    The panel affirmed the district court’s order denying, in
part, plaintiffs’ motion to enjoin the voter-initiated County of
Los Angeles Safer Sex in the Adult Film Industry Act
(commonly known as Measure B), which imposes a
permitting system and additional production obligations on
the makers of adult films, including a requirement that
performers wear condoms in certain contexts.

    Plaintiffs alleged that Measure B’s permitting scheme and
its condom requirement operate as prior restraints on
plaintiffs’ ability to create expression, in the form of adult
films, which is protected by the First Amendment. In
granting partial preliminary injunctive relief, the district court
severed one chapter of Measure B in its entirety and severed



    *
    The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            VIVID ENTERTAINMENT V. FIELDING                  3

portions of three other chapters. Plaintiffs appealed the
district court’s decision not to enjoin Measure B in full.

    The panel held that it had jurisdiction over the appeal
whether or not the intervenors-defendants demonstrated
Article III standing because plaintiffs had standing, and they
alone invoked the federal court’s jurisdiction.

    The panel held that the district court did not abuse its
discretion in holding that the invalid portions of Measure B
(allowing for modification, suspension, and revocation of
permits; authorizing administrative searches; and allowing
discretion in setting fees) were severable.

    The panel held that the district court did not abuse its
discretion in declining to enjoin the enforcement of Measure
B’s condom mandate. The panel concluded that the condom
mandate survived intermediate scrutiny because it was only
a de minimis effect on expression, was narrowly tailored to
achieve the substantial governmental interest of reducing the
rate of sexually transmitted infections, and left open adequate
alternative means of expression.

    The panel further held that Measure B’s requirements that
adult film producers complete training about blood-borne
pathogens and post a permit during shooting served the
County’s interest in preventing sexually transmitted
infections.
4            VIVID ENTERTAINMENT V. FIELDING

                          COUNSEL

Robert Corn-Revere (argued) and Ronald G. London, Davis
Wright Tremaine, LLP, Washington, D.C.; Janet L. Grumer
and Matthew D. Peterson, Davis Wright Tremaine LLP, Los
Angeles, California; Paul J. Cambria, Lipsitz Green Scime
Cambria LLP, Buffalo, New York; and H. Louis Sirkin,
Santen & Hughes LPA, Cincinnati, Ohio, for Plaintiffs-
Appellants.

Thomas R. Freeman (argued) and Mitchell A. Kamin,
Bird, Marella, Boxer, Wolpert, Nessim, Drooks & Licenberg,
P.C., Los Angeles, California; and Tom Myers, Laura
Boudreau, Samantha R. Azulay, and Christina Yang, AIDS
Healthcare Foundation, Los Angeles, California, for
Intervenors/Defendants-Appellees.

No appearance for Defendants-Appellees.


                          OPINION

GRABER, Circuit Judge:

    Plaintiffs Vivid Entertainment, LLC; Califa Productions,
Inc.; Kayden Kross; and Logan Pierce are organizations and
individuals who make adult films in Los Angeles County.
The Los Angeles County Department of Public Health, whose
director is a defendant here, sent Plaintiffs a letter stating its
intention to enforce the voter-initiated County of Los Angeles
Safer Sex in the Adult Film Industry Act (2012) (commonly
known as Measure B) (codified at Los Angeles County, Cal.,
Code tit. 11, div. 1, ch. 11.39, and amending tit. 22, div. 1, ch.
22.56.1925). Measure B imposes a permitting system and
                VIVID ENTERTAINMENT V. FIELDING                              5

additional production obligations on the makers of adult
films, including a requirement that performers wear condoms
in certain contexts. Plaintiffs sued for declaratory and
injunctive relief, arguing that Measure B burdens their
freedom of expression in violation of the First Amendment.
Defendant Los Angeles County answered that, although it
would enforce the ordinance unless ordered by a court not to,
it did not intend to defend Measure B because it took a
“position of neutrality” with respect to the ordinance’s
constitutionality. The official proponents of Measure B
intervened to defend it.

    The district court issued a preliminary injunction
forbidding Defendants from enforcing Measure B’s fee-
setting provision, which gave Defendants discretion to set
fees for permits; a provision that allowed warrantless
searches by county health officers of any location suspected
of producing adult films; and the broad permit modification,
suspension, and revocation process. The court denied
preliminary injunctive relief, though, for much of the
ordinance, including its condom and permitting requirements.
Plaintiffs appeal the district court’s decision not to enjoin
Measure B in full.1 We affirm.

        FACTUAL AND PROCEDURAL HISTORY

    The citizens of Los Angeles County enacted Measure B
in November 2012 by means of the initiative process; it
became law on December 14, 2012. The text of the
ordinance declared that it was passed in response to
documentation by the Los Angeles County Department of
Public Health of the widespread transmission of sexually

 1
     No one challenges the partial grant of preliminary injunctive relief.
6             VIVID ENTERTAINMENT V. FIELDING

transmitted infections among workers in the adult film
industry. Under Measure B, producers of adult films2 must
obtain a newly designated “public health permit” before
shooting an adult film in Los Angeles County.

    Under Measure B as enacted, to obtain such a permit,
producers of adult films must pay a fee, provide the
Department with proof that certain employees have
completed a county-approved training program concerning
blood-borne pathogens, display the permit while filming, post
a notice at the film site that the use of condoms is required,
report to the Department any changes in the permitted
business, and comply with all applicable laws, including title
8, section 5193 of the California Code of Regulations.
Measure B 11.39.080, .090, .100, .110. Section 5193
mandates barrier protection for all employees who are
exposed to blood-borne pathogens, which Measure B
interprets to require condoms for performers who engage in
vaginal or anal intercourse. Id. 11.39.090. Measure B also
provides that a public health permit may be suspended or
revoked, and fines or criminal penalties imposed, for failure
to comply with all permitting requirements. Id. 11.39.110.
A producer who faces modification, suspension, or revocation
of a permit may apply for an undefined form of
“administrative review.” Id. 11.39.110(C).

   In addition to providing for monetary and criminal
penalties, Measure B allows enforcement of the permitting
requirements through a surprise inspection by a Los Angeles


    2
    Measure B defines “producer of adult film” as “any person or entity
that produces, finances, or directs, adult films for commercial purposes.”
Measure B, § 4, pt. 11.39.075 (all citations herein are to parts of section
4 unless otherwise noted).
               VIVID ENTERTAINMENT V. FIELDING                               7

County health officer at “any location suspected of
conducting any activity regulated by this chapter.” Id.
11.39.130. “[F]or purposes of enforcing this chapter,” the
health officer “may issue notices and impose fines therein and
take possession of any sample, photograph, record or other
evidence, including any documents bearing upon adult film
producer’s compliance with the provision of the chapter.” Id.
Measure B authorizes the district attorney to bring a civil
enforcement action for injunctive relief against any producer
who fails to cooperate with the health officer. Id. 11.39.140.

    On the day that Measure B took effect, Defendant
Department of Public Health mailed Plaintiffs a letter
notifying them of the new ordinance and stating that it had
established provisional permitting fees of $2,000 to $2,500
per year. Plaintiffs then filed this action challenging Measure
B as facially unconstitutional under the First Amendment.3
Plaintiffs allege that Measure B’s permitting scheme and its
condom requirement operate as prior restraints on Plaintiffs’
ability to create expression, in the form of adult films, which
is protected by the First Amendment.

    Over Plaintiffs’ objection, the district court allowed
supporters of Measure B to intervene. Following the
Supreme Court’s decision in Hollingsworth v. Perry, 133 S.
Ct. 2652 (2013), Plaintiffs asked the court to reconsider
because, they argued, Intervenors lacked Article III standing.
The district court denied the motion to reconsider.

    The district court granted in part and denied in part
Intervenors’ motion to dismiss, and granted in part and denied

  3
    Plaintiffs raised other theories as well, but they are not at issue in this
appeal.
8                 VIVID ENTERTAINMENT V. FIELDING

in part Plaintiffs’ request for a preliminary injunction. In
granting preliminary injunctive relief, the district court
severed one chapter of Measure B in its entirety and severed
portions of three other chapters. Appendix A contains
Measure B and shows the parts that the district court enjoined
and severed.

    Plaintiffs timely appeal the denial of complete
preliminary injunctive relief.4 They argue that the enjoined
provisions are not properly severable, so the likely invalidity
of some parts of the ordinance requires enjoining the entire
ordinance. In the alternative, Plaintiffs argue that the district
court erred in denying preliminary injunctive relief with
respect to Measure B’s requirements that producers:
(1) acquire a permit before beginning production on an adult
film; (2) demonstrate that employees have completed a
county-approved training program concerning blood-borne
pathogens as a condition precedent to issuance of the permit;
and (3) require performers to use condoms “during any acts
of vaginal or anal sexual intercourse.”

                      STANDARD OF REVIEW

    We review for abuse of discretion denial of a preliminary
injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d
1127, 1131 (9th Cir. 2011). “As long as the district court got
the law right, it will not be reversed simply because we would
have arrived at a different result if we had applied the law to
the facts of the case.” A&M Records, Inc. v. Napster, Inc.,
284 F.3d 1091, 1096 (9th Cir. 2002) (internal quotation marks
and brackets omitted). A district court abuses its discretion,
however, if it applies an incorrect legal standard. Does 1–5

    4
        We have jurisdiction under 28 U.S.C. § 1292(a)(1).
            VIVID ENTERTAINMENT V. FIELDING                    9

v. Chandler, 83 F.3d 1150, 1152 (9th Cir. 1996).
Accordingly, we review de novo the “legal premises
underlying a preliminary injunction.” A&M Records,
284 F.3d at 1096.

                        DISCUSSION

A. Jurisdiction

    Citing Perry, Plaintiffs argue that we lack jurisdiction
over this appeal, because Intervenors lack Article III standing.
We disagree with their reading of Perry and with their
contention that Intervenors must have standing for this appeal
to proceed.

    The Supreme Court has held that a party must have
Article III standing both to initiate an action and to seek
review on appeal. Arizonans for Official English v. Arizona,
520 U.S. 43, 64 (1997). But an intervenor who performs
neither of those functions and no other function that invokes
the power of the federal courts need not meet Article III
standing requirements. Yniguez v. Arizona, 939 F.2d 727,
731 (9th Cir. 1991), vacated by Arizonans for Official
English, 520 U.S. at 80, as recognized in League of United
Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1305 n.5 (9th
Cir. 1997); see also Perry, 133 S. Ct. at 2661 (citing Art. III,
§ 2) (holding that “any person invoking the power of a federal
court must demonstrate standing to do so” (emphasis added)).
Nothing in Perry, which concerned the question whether an
intervenor who sought to appeal had Article III standing,
affects that conclusion. Plaintiffs have standing, and it is they
alone who have invoked the federal courts’ jurisdiction. For
that reason, we need not and do not decide whether
Intervenors satisfy the requirements of Article III standing.
10          VIVID ENTERTAINMENT V. FIELDING

    To the extent that Plaintiffs contend that the district court
erred in granting intervention, we cannot consider their
challenge. An order allowing intervention under Federal
Rule of Civil Procedure 24(a) is not a final order and is not an
interlocutory order appealable by statute, so an appeal on that
issue is premature until entry of final judgment. Alsea Valley
Alliance v. Dep’t of Commerce, 358 F.3d 1181, 1187 (9th Cir.
2004).

B. Severability

    Plaintiffs next urge that, having held that they are likely
to succeed on the merits with respect to some provisions of
Measure B, the district court had to enjoin operation of the
entire ordinance whether or not the remainder independently
satisfies the standards for injunctive relief. For the reasons
that follow, we disagree.

    Federal courts should avoid “judicial legislation”—that is,
amending, rather than construing, statutory text—out of
respect for the separation-of-powers principle that only
legislatures ought to make positive law. United States v.
Nat’l Treasury Emps. Union, 513 U.S. 454, 479 (1995). But,
because of countervailing separation-of-powers principles,
courts must respect the laws made by legislatures and,
therefore, should avoid nullifying an entire statute when only
a portion is invalid. Brockett v. Spokane Arcades, Inc.,
472 U.S. 491, 502 (1985). These concerns have led to the
judicial doctrine of severability, that is, the “elementary
principle that the same statute may be in part constitutional
and in part unconstitutional, and that if the parts are wholly
independent of each other, that which is constitutional may
stand while that which is unconstitutional will be rejected.”
Id. (internal quotation marks omitted). The need for
            VIVID ENTERTAINMENT V. FIELDING                   11

deference and restraint in severing a state or local enactment
is all the more acute because of our respect for federalism and
local control. See City of Lakewood v. Plain Dealer Publ’g
Co., 486 U.S. 750, 772 (1988).

    Because a court may not use severability as a fig leaf for
judicial legislation, courts have fashioned limits on when a
statute may be severed. See Yu Cong Eng v. Trinidad,
271 U.S. 500, 518 (1926) (“[I]t is very clear that amendment
may not be substituted for construction, and that a court may
not exercise legislative functions to save the law from conflict
with constitutional limitation.”). In keeping with federalism
principles, the “[s]everability of a local ordinance is a
question of state law.” City of Lakewood, 486 U.S. at 772.

    California law directs courts to consider first the inclusion
of a severability clause in the legislation. Cal. Redev. Ass’n
v. Matosantos, 267 P.3d 580, 607 (Cal. 2011). “The presence
of such a clause establishes a presumption in favor of
severance.” Id. “Although not conclusive, a severability
clause normally calls for sustaining the valid part of the
enactment . . . .” Santa Barbara Sch. Dist. v. Superior Court,
530 P.2d 605, 618 (Cal. 1975) (internal quotation marks
omitted).

    Measure B contains this severability clause:

            If any provision of this Act, or part
        thereof, is for any reason held to be invalid or
        unconstitutional, the remaining provisions
        shall not be affected, but shall remain in full
        force and effect, and to this end the provisions
        of the Act are severable.
12          VIVID ENTERTAINMENT V. FIELDING

Measure B § 8. Section 8 states clearly that the people, acting
in their legislative capacity, intended any provision and any
part of a provision, if invalid or unconstitutional, to be
severed from the ordinance. The district court thus properly
held that Measure B’s severability clause establishes a
presumption of severability.

    Next, California law directs courts to “consider three
additional criteria:   The invalid provision must be
grammatically, functionally, and volitionally separable.” Cal.
Redev. Ass’n, 267 P.3d at 607 (internal quotation marks and
brackets omitted). We will consider each criterion in turn.

    “Grammatical separability, also known as mechanical
separability, depends on whether the invalid parts can be
removed as a whole without affecting the wording or
coherence of what remains.” Id. (internal quotation marks
omitted). “[T]he ‘grammatical’ component of the test for
severance is met by the severability clause considered in
conjunction with the separate and discrete provisions of [the
statute].” Barlow v. Davis, 85 Cal. Rptr. 2d 752, 757 (Ct.
App. 1999). “To be grammatically separable, the valid and
invalid parts of the statute can be separated by paragraph,
sentence, clause, phrase, or even single words.” People v.
Nguyen, 166 Cal. Rptr. 3d 590, 609 (Ct. App. 2014) (internal
quotation marks omitted). “[Where] the defect cannot be
cured by excising any word or group of words, the problem
is quite different and more difficult of solution.” Ex parte
Blaney, 184 P.2d 892, 900 (Cal. 1947); Santa Barbara Sch.
Dist., 530 P.2d at 617.

    Here, Plaintiffs contend that the district court abused its
discretion by striking individual words and groups of words
            VIVID ENTERTAINMENT V. FIELDING                  13

from the definition of an adult film. Specifically, the district
court struck part of 11.39.010 of Measure B as follows:

            An “adult film” is defined as any film,
        video, multimedia or other representation of
        sexual intercourse in which performers
        actually engage in oral, vaginal, or anal
        penetration, including, but not limited to,
        penetration by a penis, finger, or inanimate
        object; oral contact with the anus or genitals
        of another performer; and/or any other sexual
        activity that may result in the transmission of
        blood and/or any other potentially infectious
        materials.

    In large part, as can be seen, the district court severed
distinct clauses. The district court also severed some
individual words but, grammatically, they are understood by
the reader to include complete clauses. For example, the
compound clause “engage in oral, vaginal, or anal
penetration” means—and easily could have been drafted to
say—“engage in oral penetration, engage in vaginal
penetration, or engage in anal penetration.” For that reason,
the district court did, in fact, sever only distinct provisions
from Measure B, and that severance did not alter the meaning
of the remaining text in any way. California courts have long
held that parts of a compound clause are grammatically
severable from a statute if their omission would not affect the
meaning of the remaining text. Ex parte Blaney, 184 P.2d at
900; Santa Barbara Sch. Dist., 530 P.2d at 617; see also
Legislature v. Eu, 816 P.2d 1309, 1335–36 (Cal. 1991)
(holding as grammatically severable “or serving in” from
“elected to or serving in the Legislature on or after November
1, 1990”); Borikas v. Alameda Unified Sch. Dist., 154 Cal.
14             VIVID ENTERTAINMENT V. FIELDING

Rptr. 3d 186, 212 (Ct. App. 2013) (holding as grammatically
severable “residential” from “[o]n each taxable, residential
parcel at the rate of $120 per year”); City of Dublin v. County
of Alameda, 17 Cal. Rptr. 2d 845, 850–51 (Ct. App. 1993)
(holding as grammatically severable “incorporated and” from
“the geographic entity, including both the incorporated and
unincorporated areas”).        In short, the district court
permissibly held that the disputed portions of Measure B are
grammatically severable.5

   Our next consideration, functional severability, “depends
on whether the remainder [of the statute] is complete in

 5
   Plaintiffs rely on Acosta v. City of Costa Mesa, 718 F.3d 800, 820–21
(9th Cir. 2013) (per curiam), for the broad principle that a court
necessarily abuses its discretion if it holds that a single word or group of
words is grammatically severable under California law. Acosta is
distinguishable, and we decline to extend it in a way that would contradict
governing California law.

     In Acosta, the severability clause itself was narrow, providing that
only “sections, paragraphs, clauses and phrases” were severable from the
ordinance in question. Id. at 820. We interpreted that particularized list
to prohibit, by inference, the severance of “individual words.” Id. As
directed by California law, we read that narrow severability clause “‘in
conjunction with the separate and discrete provisions of’ the text to
determine whether the ‘grammatical component of the test for severance
is met.’” Id. (quoting Barlow, 85 Cal. Rptr. 2d at 757). Reading the text
and severance clause together, we held that the single adjective “insolent”
and the list of adjectives “personal, impertinent, profane, insolent” were
not grammatically severable from the ordinance because, in context, the
words did not express a single “legislative thought.” Id. at 820–21.

    Here, by contrast, Measure B contains a broad severability clause that
does not prohibit the severance of individual words. Under Measure B,
any provision or part of any provision shall be severed. Moreover, as
noted, the challenged severance in this case involves discrete legislative
thoughts.
            VIVID ENTERTAINMENT V. FIELDING                  15

itself.” Santa Barbara Sch. Dist., 530 P.2d at 618 (internal
quotation marks omitted). To be functionally severable,
“[t]he remaining provisions must stand on their own, unaided
by the invalid provisions nor rendered vague by their absence
nor inextricably connected to them by policy considerations.
They must be capable of separate enforcement.” People’s
Advocate, Inc. v. Superior Court, 226 Cal. Rptr. 640, 649 (Ct.
App. 1986). Here, the district court enjoined the provisions
of Measure B that allowed for modification, suspension, and
revocation of permits; that authorized administrative
searches; and that allowed discretion in setting fees. The rest
of the ordinance remains intact: the permitting scheme, with
its condom and educational requirements; and enforcement
through fines and criminal charges. In addition, as the district
court noted, even in the absence of the administrative search
provision, Defendants can obtain a warrant to enforce
Measure B. Because the remaining parts of Measure B
operate independently, are not rendered vague in the absence
of the invalid provisions, and are capable of separate
enforcement, the district court permissibly ruled that the
provisions are functionally severable.

    Our final consideration, volitional severability, “depends
on whether the remainder [of the statute] is complete in itself
and would have been adopted by the legislative body had [it]
foreseen the partial invalidation of the statute.” Santa
Barbara Sch. Dist., 530 P.2d at 618 (internal quotation marks
omitted). With respect to ballot initiatives, the test for
volitional severability “is whether it can be said with
confidence that the electorate’s attention was sufficiently
focused upon the parts to be severed so that it would have
separately considered and adopted them in the absence of the
invalid portions.” Gerken v. Fair Political Practices
16          VIVID ENTERTAINMENT V. FIELDING

Comm’n, 863 P.2d 694, 699 (Cal. 1993) (internal quotation
marks and emphasis omitted).

    The district court preserved the requirements that
producers of adult films in Los Angeles County obtain
permits, train employees about the sexual transmission of
disease, and require performers to wear condoms when
engaged in vaginal or anal intercourse. The district court also
preserved the enforcement mechanisms of fines and criminal
penalties. As the court correctly noted, the “Findings and
Declaration” section of the initiative emphasizes (1) a
growing public concern over the spread of HIV/AIDS and
other sexually transmitted infections in the adult film
industry; (2) the importance of safe sex practices, and the use
of condoms in particular, in limiting the spread of HIV/AIDS
and other sexually transmitted infections; and (3) a failure to
enforce current state laws mandating the use of condoms by
performers in adult films. Measure B § 2. Thus, the
Declaration demonstrates that the public’s attention was
focused primarily on heightening enforcement of the condom
requirement. That is, even in the absence of the severed
segments, the remaining provisions centrally address the
voters’ stated concerns. The district court permissibly
concluded that the condom and permitting requirements are
volitionally severable from the fee-setting, inspections, and
administrative procedures.

    Plaintiffs counter that the fee provisions are not
volitionally severable, because the voters would not have
passed Measure B as an “unfunded mandate.” But the
Declaration contained in Measure B says nothing about
money or revenue neutrality. Rather, the text demonstrates
that the core purpose of the initiative “was presented to the
electorate as a distinct aim, separate and apart from the
            VIVID ENTERTAINMENT V. FIELDING                  17

measure’s funding mandate.” McMahan v. City of San
Francisco, 26 Cal. Rptr. 3d 509, 513 (Ct. App. 2005)
(holding that a funding provision was volitionally severable
from the primary regulatory scheme).

    In sum, the district court did not abuse its discretion in
granting preliminary injunctive relief with respect to only
certain parts of Measure B, while allowing enforcement of
other provisions as severable. We now turn to Plaintiffs’
assertion that, even if severance is permissible, the district
court erred in denying preliminary injunctive relief with
respect to additional parts of the ordinance: the condom
mandate and the permitting requirement.

C. Denial of Preliminary Injunctive Relief

    In deciding whether a preliminary injunction should issue,
a district court must consider four factors: (1) whether the
plaintiff has shown a likelihood of success on the merits; (2)
whether the plaintiff has shown a likelihood of irreparable
harm in the absence of preliminary relief; (3) whether the
balance of equities tips in the plaintiff’s favor; and
(4) whether preliminary relief is in the public interest. Winter
v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

           Courts asked to issue preliminary
       injunctions based on First Amendment
       grounds face an inherent tension: the moving
       party bears the burden of showing likely
       success on the merits . . . and yet within that
       merits determination the government bears the
       burden of justifying its speech-restrictive
       law. . . .
18          VIVID ENTERTAINMENT V. FIELDING

           ....

            Therefore, in the First Amendment
       context, the moving party bears the initial
       burden of making a colorable claim that its
       First Amendment rights have been infringed,
       . . . at which point the burden shifts to the
       government to justify the restriction.

Thalheimer v. City of San Diego, 645 F.3d 1109, 1115–16
(9th Cir. 2011). But even if the plaintiff demonstrates likely
success on the merits, the plaintiff still must demonstrate
irreparable injury, a favorable balance of equities, and the
tipping of the public interest in favor of an injunction. Id. at
1128. That is, although

       a First Amendment claim “certainly raises the
       specter” of irreparable harm and public
       interest considerations, proving the likelihood
       of such a claim is not enough to satisfy
       Winter. Stormans, [Inc. v. Selecky, 586 F.3d
1109,] 1138 [(9th Cir. 2009)]; see also Klein
       v. City of San Clemente, 584 F.3d 1196, 1207
       (9th Cir. 2009) (even where the plaintiff was
       likely to succeed on the merits of his First
       Amendment claim, he “must also demonstrate
       that he is likely to suffer irreparable injury in
       the absence of a preliminary injunction, and
       that the balance of equities and the public
       interest tip in his favor”) (citing Winter,
555 U.S. at 20).

DISH Network Corp. v. FCC, 653 F.3d 771, 776 (9th Cir.
2011).
            VIVID ENTERTAINMENT V. FIELDING                19

   1. Condom Mandate

    The district court held that Plaintiffs are unlikely to
succeed on the merits of their First Amendment challenge to
the condom requirement. The court did not abuse its
discretion in declining to enjoin the enforcement of the
condom mandate.          The condom mandate survives
intermediate scrutiny because it has only a de minimis effect
on expression, is narrowly tailored to achieve the substantial
governmental interest of reducing the rate of sexually
transmitted infections, and leaves open adequate alternative
means of expression.

    As a threshold matter, Plaintiffs argue that the district
court applied the wrong standard—intermediate scrutiny—
and that the condom mandate should be subject to strict
scrutiny. We disagree.

    The Supreme Court has recognized that nearly all
regulation of the adult entertainment industry is content
based. See City of Los Angeles v. Alameda Books, Inc.,
535 U.S. 425, 448 (2002) (Kennedy, J., concurring in the
judgment). Content-based regulation of speech generally
receives strict scrutiny, but we have fashioned an exception,
grounded in Alameda Books, that applies intermediate
scrutiny if two conditions are met. Ctr. for Fair Pub. Policy
v. Maricopa County, 336 F.3d 1153, 1161, 1164–65 (9th Cir.
2003) (citing Alameda Books, 535 U.S. at 434) (recognizing
Justice Kennedy’s concurrence as controlling). First, the
ordinance must regulate “speech that is sexual or
pornographic in nature.” Gammoh v. City of La Habra,
395 F.3d 1114, 1123, amended on denial of reh’g, 402 F.3d
875 (9th Cir. 2005). Second, “the primary motivation behind
the regulation [must be] to prevent secondary effects.” Id.
20          VIVID ENTERTAINMENT V. FIELDING

But even if those two conditions are met, strict scrutiny may
still apply if the regulation amounts to a complete ban on
expression. Dream Palace v. County of Maricopa, 384 F.3d
990, 1021 (9th Cir. 2004).

    We assume, but need not and do not decide, that Measure
B’s condom mandate is a content-based regulation of speech.
Nonetheless, Measure B regulates sexual speech in order to
prevent the secondary effects of sexually transmitted
infections, thus falling within the Alameda Books exception.
Plaintiffs argue that, despite that exception, the district court
should have applied strict scrutiny because the condom
mandate amounts to a complete ban on their protected
expression.

    As an initial matter, Plaintiffs’ argument presupposes that
their relevant expression for First Amendment purposes is the
depiction of condomless sex. But “simply to define what is
being banned as the ‘message’ is to assume the conclusion.”
City of Erie v. Pap’s A.M., 529 U.S. 277, 293 (2000). In
Pap’s A.M., a plurality of the Supreme Court concluded that
a general ban on public nudity, which required erotic dancers
to wear at least pasties and a G-string while dancing, did not
violate the First Amendment. Id. at 302. In reaching that
conclusion, the opinion rejected the argument that the pasties-
and-G-string requirement functioned as a complete ban on the
dancers’ expression of “nude dancing.” Id. at 292–93.
Instead, the opinion defined the relevant expression more
broadly as “the dancer’s erotic message.” Id. at 301. We
undertook a similar analysis, albeit without reference to Pap’s
A.M., in Gammoh, in which we upheld an ordinance that
required dancers to stay at least two feet away from patrons
during their performances. 395 F.3d at 1123. The plaintiffs
there argued that the ordinance completely banned their
            VIVID ENTERTAINMENT V. FIELDING                 21

expression, which they defined as “proximate dancing.” Id.
In response, we stressed that “the ‘expression’ at issue could
always be defined to include the contested restriction,” but
“virtually no ordinance would survive this analysis.” Id. We
instead defined the relevant expression as “the dancer’s erotic
message” and upheld the ordinance. Id. at 1128.

    In light of those cases, we must examine more carefully
whether Plaintiffs’ relevant expression is the depiction of
condomless sex. Plaintiffs submitted declarations stating that
condomless sex differs from sex generally because condoms
remind the audience about real-world concerns such as
pregnancy and disease. Under this view, films depicting
condomless sex convey a particular message about sex in a
world without those risks. The Supreme Court has cautioned,
however, that “‘[i]t is possible to find some kernel of
expression in almost every activity a person undertakes—for
example, walking down the street or meeting one’s friends at
a shopping mall—but such a kernel is not sufficient to bring
the activity within the protection of the First Amendment.’”
Barnes v. Glen Theatre, Inc., 501 U.S. 560, 570 (1991)
(quoting City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989)).

   To determine whether conduct is protected by the First
Amendment, we ask not only whether someone intended to
convey a particular message through that conduct, but also
whether there is a “great” likelihood “that the message would
be understood by those who viewed it.” Spence v.
Washington, 418 U.S. 405, 410–11 (1974) (per curiam).
Here, we agree with the district court that, whatever unique
message Plaintiffs might intend to convey by depicting
condomless sex, it is unlikely that viewers of adult films will
understand that message. So condomless sex is not the
22            VIVID ENTERTAINMENT V. FIELDING

relevant expression for First Amendment purposes;6 instead,
the relevant expression is more generally the adult films’
erotic message. See Pap’s A.M., 529 U.S. at 293; Gammoh,
395 F.3d at 1123.

     With Plaintiffs’ expression so defined, we conclude that
strict scrutiny is inappropriate because the condom mandate
does not ban the relevant expression completely. Rather, it
imposes a de minimis restriction. In Pap’s A.M., the Supreme
Court held that the pasties-and-G-string requirement did not
violate the First Amendment because, even if the ban “has
some minimal effect on the erotic message by muting that
portion of the expression that occurs when the last stitch is
dropped,” that effect was de minimis. 529 U.S. at 294
(emphasis added). That was so even though the ban
“certainly ha[d] the effect of limiting one particular means of
expressing the kind of erotic message being disseminated.”
Id. at 292–93; see also Barnes, 501 U.S. at 571 (noting that
a requirement that erotic dancers wear pasties and G-strings
“does not deprive the dance of whatever erotic message it
conveys; it simply makes the message slightly less graphic”).




 6
    We also note that even if the relevant expression were the depiction of
condomless sex, Measure B still might warrant intermediate scrutiny. On
its face, Measure B does not ban expression; it does not prohibit the
depiction of condomless sex, but rather limits only the way the film is
produced. In that way, Measure B’s condom mandate is akin to the two-
foot required distance between exotic dancers and patrons that we upheld
in Gammoh, which did not “ban any form of dance” or address the content
of the dance. 395 F.3d at 1123. When the district court adjudicates the
First Amendment claim on the merits, if the court were to find that special
effects could be used to edit condoms out of adult films, that would
provide yet another reason to apply intermediate scrutiny.
            VIVID ENTERTAINMENT V. FIELDING                  23

    Many of our sister circuits have relied on Pap’s A.M. in
upholding de minimis restrictions on speech using
intermediate scrutiny. See, e.g., Sensations, Inc. v. City of
Grand Rapids, 526 F.3d 291, 299 (6th Cir. 2008) (upholding
a nudity ban under intermediate scrutiny because Pap’s A.M.
and Barnes had characterized a similar regulation as de
minimis); Fantasy Ranch Inc. v. City of Arlington, 459 F.3d
546, 562 (5th Cir. 2006) (rejecting an argument that an
ordinance requiring a certain distance between dancers and
the audience enacted a “complete ban on proximate nude
dancing”); Heideman v. S. Salt Lake City, 348 F.3d 1182,
1195–96 (10th Cir. 2003) (applying Pap’s A.M. to conclude
that a ban on nude erotic dancing was not a “total ban” on
speech). And, as noted, we followed this same analytical
approach in Gammoh, 395 F.3d at 1122–23.

    A similar analysis applies to the condom mandate. The
requirement that actors in adult films wear condoms while
engaging in sexual intercourse might have “some minimal
effect” on a film’s erotic message, but that effect is certainly
no greater than the effect of pasties and G-strings on the
erotic message of nude dancing. In light of Pap’s A.M. and
the other precedent cited above, we conclude that the
restriction on expression in this case is de minimis. And a de
minimis restriction on expression is, by definition, not a
complete ban on expression, and so does not trigger strict
scrutiny. Accordingly, the mandate is subject to intermediate
scrutiny.

    The district court properly exercised its discretion in
concluding that the condom requirement likely would survive
intermediate scrutiny. “A statute will survive intermediate
scrutiny if it: (1) is designed to serve a substantial
government interest; (2) is narrowly tailored to serve that
24          VIVID ENTERTAINMENT V. FIELDING

interest; and (3) does not unreasonably limit alternative
avenues of communication.” Gammoh, 395 F.3d at 1125–26,
as amended on denial of reh’g, 402 F.3d at 876.

    The purpose of Measure B is twofold: (1) to decrease the
spread of sexually transmitted infections among performers
within the adult film industry, (2) thereby stemming the
transmission of sexually transmitted infections to the general
population among whom the performers dwell. Plaintiffs do
not contest that the government has a substantial interest in
preventing certain secondary effects of the adult film
industry, including the spread of sexually transmitted
infections. See Rubin v. Coors Brewing Co., 514 U.S. 476,
485 (1995) (stating that “the Government . . . has a significant
interest in protecting the health, safety, and welfare of its
citizens”); Ctr. for Fair Pub. Policy, 336 F.3d at 1166 (“It is
beyond peradventure at this point in the development of the
doctrine that a state’s interest in curbing the secondary effects
associated with adult entertainment establishments is
substantial.”). Rather, Plaintiffs contend that Measure B’s
condom mandate is not narrowly tailored to serve the
government’s interest.

    In order to be narrowly tailored for purposes of
intermediate scrutiny, the regulation “‘need not be the least
restrictive or the least intrusive means’ available to achieve
the government’s legitimate interests.” Berger v. City of
Seattle, 569 F.3d 1029, 1041 (9th Cir. 2009) (en banc)
(quoting Ward v. Rock Against Racism, 491 U.S. 781, 798
(1989)). “Rather, the requirement of narrow tailoring is
satisfied so long as the regulation promotes a substantial
government interest that would be achieved less effectively
absent the regulation.” Colacurcio v. City of Kent, 163 F.3d
545, 553 (9th Cir. 1998) (internal quotation marks and ellipsis
            VIVID ENTERTAINMENT V. FIELDING                  25

omitted). This is not to say that narrow tailoring allows a
regulation to burden more speech than is necessary to satisfy
the interest, but we may not invalidate such a regulation
“simply because there is some imaginable alternative that
might be less burdensome on speech.” United States v.
Albertini, 472 U.S. 675, 689 (1985).

    Plaintiffs’ narrow-tailoring argument rests largely on the
proposition that Measure B duplicates a voluntary testing and
monitoring scheme that already is in place in the industry.
The adult film industry and its trade associations have
established the Adult Protection Health & Safety Service,
which has implemented a program whereby performers are
tested, either monthly or more frequently, and the test results
are made available in a database. In addition, if the Safety
Service receives notification of a positive test result, it must
inform the Department of Public Health. Adult film
producers and performers have access to the database in order
to verify that performers have been tested and that those tests
have been negative. Certain employers require their
performers, by contract, to submit to testing at various
intervals. For example, Plaintiff Kross’ contract requires
testing every 15 days, Plaintiff Pierce is tested every 14 days,
and all of Plaintiff Vivid Entertainment’s performers are
tested at least once every 28 days.

     On the day of production, Plaintiff Vivid Entertainment
requires each performer to provide identification, and each
performer’s test history is drawn from the Safety Service
database. Plaintiff Vivid Entertainment allows participation
in the production only by performers with a current test status
and a negative result. Plaintiffs Kross and Pierce declare that
they undertake this screening process before every explicit
scene in which they perform, and both Plaintiffs Kross and
26             VIVID ENTERTAINMENT V. FIELDING

Pierce declare that they would not take part in an explicit
scene if the screening measures were not in place. Plaintiffs
also provided testimony from industry officials that this
testing system is effective.

    The district court considered Plaintiffs’ evidence and
weighed it against contradictory evidence that the industry’s
testing scheme is ineffective. In particular, the district court
considered a 2009 letter from the County of Los Angeles
Department of Public Health to support the conclusion that
Measure B, passed in 2012, was designed to address the
spread of disease and is narrowly tailored to that end.7 The
Findings and Declaration section of Measure B refers
specifically to documentation by the Los Angeles County
Department of Public Health of the spread of HIV/AIDS and
other sexually transmitted infections in the adult film
industry. Measure B § 2.

    In the 2009 letter, the Department of Public Health
reported that its analysis of 2008 data showed a markedly
higher rate of sexually transmitted infections for performers
within the adult film industry, 20%, than for the general
public, 2.4%, and even for the county area with the highest
rate of infection, 4.5%. The Department of Public Health


 7
   The district court properly relied on the letter because it is referred to
in Measure B itself. Moreover, the letter is “not subject to reasonable
dispute” because it “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b); see Sachs v. Republic of Austria, 737 F.3d 584, 596 n.10 (9th Cir.
2013) (en banc) (taking notice of legislative facts necessary to discern
legislative intent as directed by Rule 201(a), advisory note to 1972
amendments, but noting also that the court could properly notice such
facts as adjudicative facts under Rule 201(b)), petition for cert. filed,
82 U.S.L.W. 3573 (U.S. Mar. 5, 2014) (No. 13-1067).
              VIVID ENTERTAINMENT V. FIELDING                         27

also found that 20.2% of performers in adult films diagnosed
with an infection were reinfected within one year. Further,
the Department of Public Health opined that the data with
respect to infection rates were likely underestimated, because
rectal and oral screenings were not completed with regularity
among workers in the industry.

    The district court weighed all the evidence before it and,
finding the 2009 letter especially compelling, held that
Plaintiffs were unlikely to succeed on the merits in their First
Amendment challenge to the condom mandate. In so doing,
the district court did not abuse its discretion.8

     On appeal, Plaintiffs also argue that Measure B’s condom
mandate is not narrowly tailored, and is largely ineffective,
because makers of adult films can produce films across
county lines without having performers wear condoms. As an
initial matter, it bears noting that Plaintiffs offered evidence
before the district court that Measure B has drastically
reduced the number of adult films produced by the industry
because the productions, which depend heavily on the
“regular” film industry’s infrastructure in Los Angeles
County, cannot be moved elsewhere. That evidence
undermines Plaintiffs’ new contention that Measure B is
ineffective because of the adult film industry’s ready
mobility.




 8
   That the condom mandate has a de minimis effect on expression also
supports the conclusion that the ordinance is narrowly tailored. Cf.
Sensations, Inc., 526 F.3d at 299 (citing Pap’s A.M. and Barnes in holding
that a ban on public nudity was narrowly tailored to suppress negative
secondary effects).
28          VIVID ENTERTAINMENT V. FIELDING

    But, more importantly, Plaintiffs’ argument overstates the
standard for narrow tailoring, which simply requires that the
regulation “promote[] a substantial government interest that
would be achieved less effectively absent the regulation.”
Colacurcio, 163 F.3d at 553. The regulation need not be the
most effective way to achieve the government’s substantial
interest, nor must it be shown that the regulation cannot be
circumvented. Rather, it suffices if the regulation helps to
achieve the substantial government interest effectively. Id.

    Finally, Plaintiffs contend that Measure B’s condom
mandate unconstitutionally forecloses alternative channels of
communication. As we noted in Gammoh, “[t]his inquiry is
analogous” to our analysis of whether the condom mandate
is a complete ban on expression. 395 F.3d at 1128. In
Gammoh, we held that the required two-foot separation
between dancers and patrons left open alternative channels of
communication because the requirement “slightly impaired
[the message],” but “the dancer’s erotic message [could] still
be communicated from a slight distance.” Id. The same is
true here. Measure B is a minimal restriction on Plaintiffs’
expression that “leaves ample capacity to convey [Plaintiffs’]
erotic message.” Pap’s A.M., 529 U.S. at 301. Accordingly,
the district court did not abuse its discretion in holding that
the condom requirement leaves alternative channels of
expression available.

     2. Permitting System

    The portions of Measure B’s permitting system left in
place by the district court also survive constitutional
               VIVID ENTERTAINMENT V. FIELDING                            29

scrutiny.9 Plaintiffs first argue that the remaining permitting
requirements are impermissibly content based and therefore
unconstitutional. But a licensing scheme that regulates adult
entertainment is not unconstitutional simply because it is
content based. See Dream Palace, 384 F.3d at 1001.
Plaintiffs also argue “that the remnants of Measure B’s
permitting regime left intact are [not] narrowly tailored.” See
Forsyth County v. Nationalist Movement, 505 U.S. 123, 130
(1992) (holding that “any permit scheme . . . must be
narrowly tailored”). As discussed above, narrow tailoring
requires only that the remaining portions of the permitting
scheme “promote[] a substantial government interest that
would be achieved less effectively absent the regulation.”
Colacurcio, 163 F.3d at 553 (internal quotation marks
omitted). The permitting system’s requirements that adult
film producers complete training about blood-borne
pathogens and post a permit during shooting still serve the
County’s interest in preventing sexually transmitted
infections. That remains so even in light of the other portions
of the permitting system that the district court enjoined.
Finally, Plaintiffs argue that the permitting scheme grants
county officials too much discretion, but the district court
correctly concluded that the remaining permitting provisions
leave little, if any, discretion to government officials.
Accordingly, the district court did not abuse its discretion in


  9
    Plaintiffs also argue that the district court failed to conduct a narrow-
tailoring analysis with respect to the permitting provisions. We reject their
procedural objection for two reasons. First, the district court analyzed the
merits of this issue, albeit in the context of considering the motion to
dismiss. Second, because Measure B’s condom mandate, which the
district court analyzed at length with specific reference to narrow tailoring,
is part of the permitting process, the court necessarily conducted a narrow-
tailoring analysis of the permitting scheme as part of its consideration of
the condom mandate.
30          VIVID ENTERTAINMENT V. FIELDING

denying preliminary injunctive relief with respect to Measure
B’s remaining permitting requirements.

                      CONCLUSION

    We have jurisdiction over this appeal whether or not
Intervenors have demonstrated Article III standing. The
district court did not abuse its discretion in holding that the
invalid portions of Measure B are severable. Nor did the
district court abuse its discretion in denying a preliminary
injunction with respect to the condom and permitting
provisions of Measure B.

     AFFIRMED.
            VIVID ENTERTAINMENT V. FIELDING                  31

                        APPENDIX A

     The district court did not provide a line-edited version of
its severance analysis. For purposes of clarity, we provide the
attached interpretation of the district court’s analysis.